DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently, Group I and species of PAO trimer lubricant, claims 25 and 36 together with the newly added 37-49 are under examination.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25 and 36-49 are rejected under 35 U.S.C. 103 as obvious over Emett et al. (US 2013/0245343) in view of Sato et al. (2008/0146469).
The instant claims are directed to a lubricant comprising C6-32 PAO trimer with a specified RPVOT, CCS and viscosities prepared by a two-stage oligomerization process, wherein a PAO dimer containing 96 mol% vinylidene is prepared in the first stage from a first α-olefin, and the PAO dimer is further reacted with a second α-olefin to provide the PAO trimer.
Emett’s Examples 1-18 demonstrate decene PAO trimer prepared by a two-stage process, wherein a decene PAO dimer is prepared in the first stage in the presence of a metallocene catalyst, the decene PAO dimer is separated and further reacted  with decene in the presence of BF3 catalyst in the second stage to provide the decene PAO trimer.  Note, Emett’s dimer listed in Table 2 contains 29% of vinylidene which does not meet the decene dimer limitation of the instant claim 36.  It understood that decene dimer with higher percentage of vinylidene is desired since the vinylidene group with more exposed double bond is more readily to be polymerized.  
Sato teaches a decene dimerization process in the presence of a metallocene catalyst for proving a decene dimer with a conversion about 83% and the vinylidene content of 97 mol%, see Sato’s Example 1.  
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Sato’s dimerization process to Emett’s PAO trimer preparation process to provide PAO trimer since such is conventional done in the art to optimize the productivities and lower the cost in the absence of any showing criticality and unexpected results, and such method prepared PAO trimer is expected to have identical or substantially identical compositions as the trimer of the instant claims and thus meet all of the PAO trimer limitation of the instant claims.
Response to Arguments
Applicant's arguments filed on October 22, 2022 have been fully considered but they are not persuasive.
First of all, Applicants’ arguments over Sato’s tetramerization process is irrelevant to rejections of the record since it is only Sato’s decene dimer preparation process being employed to Emett’s decene trimer preparation.  Since Sato’s decene dimer of Example 1 meet all of decene dimer limitations of the instant claims, and when such a dimer is used in Emett’s trimerization process, such a process is substantially identical to the trimerization of the instant claims and thus provide an identical or substantially identical trimer as that of the instant claims.
Because Applicants have not failed to point out any errors in the rejections, the rejections of record under 35 U.S.C. 103 as obvious over Emett et al. (US 2013/0245343) in view of Sato et al. (2008/0146469) are still deemed proper and thus maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763